DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits.
Claims 1, 5-6, 10, and 15 have been amended and are hereby entered.
Claims 21-30 are newly added.
Claims 2-3, 9, 11-12, 14, 16-18, and 20 are cancelled.
Claims 1, 4-8, 10, 13, 15, 19, and 21-30 are currently pending and addressed below.

Information Disclosure Statement
The Information Disclosure Statements that were filed on March 26, 2021, April 20, 2021, October 19, 2021, and April 1, 2022 are in compliance with 37 CFR 1.97.  Accordingly, the IDSs have been considered by the Examiner.  

Claim Objections
Claims 10 and 21 are objected to because of the following informalities: 
Claim 10 lines 9-10: the phrase “aircraft specific information that specific to the aircraft” is objected to due to minor informality. The examiner recommends amending the claim to more clearly recite the intended limitation, such as “aircraft specific information specific to the aircraft” or “aircraft specific information that is specific to the aircraft”.
Claim 21 lines 2-3: the phrase “to form pre-mapped data in the aircraft specific information is for a particular aircraft” is objected to due to minor informality. The examiner recommends amending the claim to more clearly recite the intended limitation, such as “to form pre-mapped data in the aircraft specific information for a particular aircraft”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10, 13, 15, 19, 21, 23-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osder (US 2004/0093130), hereinafter referred to as Osder, in view of Lewis et al. (US 2011/0149067), hereinafter referred to as Lewis. Osder and Lewis are both considered analogous to the claimed invention because they are in the same field of automated systems for aircraft.

Regarding claim 1, Osder teaches:
A method of operating an aircraft using an aircrew automation system having one or more processors ("The flight control system 400 performs the stabilization to the reference velocity vector and the movement of control from the guidance modes to the piloted modes. The guidance modes provide fully autonomous mission control." – see at least Osder: paragraph 0040 lines 3-7) (The examiner notes that the guidance mode of the flight control system as taught by Osder corresponds to the claimed aircrew automation system),
the method comprising: receiving, from an aircraft state monitoring system, real-time flight situation data ("The actual measured velocities are measured using the inertial/GPS block 418." – see at least Osder: paragraph 0042 lines 7-8) (The examiner notes that the actual measured velocities as taught by Osder corresponds to the claimed real-time flight situation data);
generating, via the one or more processors, one or more flight commands based at least in part on the real-time flight situation data ("In the fully autonomous mode, the velocity vector commands 406 are derived from the position vector errors where the guidance is based on an array of position vector waypoints in 3 dimensions." – see at least Osder: paragraph 0041 lines 3-6) (The examiner notes that the velocity vector commands as taught by Osder correspond to the claimed flight commands)
and aircraft specific information specific to the aircraft ("Typically, the aircraft 100 has vertical speed boundaries that are defined by engine power for climbs, and by maximum speed constraints for descents." – see at least Osder: paragraph 0086 lines 1-3) (The examiner notes that the vertical speed boundaries of the aircraft as taught by Osder corresponds to the claimed aircraft specific information);
and communicating the one or more flight commands to a flight control system of the aircraft to control at least one flight control of the aircraft ("The velocity vector commands 406 are issued from the fully autonomous mode or the semi-autonomous mode." – see at least Osder: paragraph 0041 lines 1-2) (The examiner notes that the velocity vector commands as taught by Osder are used to control the velocity of the aircraft).

Osder does not explicitly disclose, but Lewis teaches:
in which the aircraft specific information is located in an aircraft data structure populated by a knowledge acquisition system operatively connected to the aircraft data structure ("System 1001 further comprises a logic processing unit 1007, which, in the illustrated embodiment, is a digital computer executing software to decode and interpret the digitally-encoded image. Logic processing unit 1007 stores the states, preferably as time-based states, of one or more instruments, annunciators, and controls of interest represented in the image to a data storage device 1009." – see at least Lewis: paragraph 0042 lines 17-23) (The examiner notes that the logic processing unit as taught by Lewis corresponds to the claimed knowledge acquisition system, and the data storage device as taught by Lewis corresponds to the claimed aircraft data structure)

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Osder with these above aforementioned teachings from Lewis to include an aircraft data structure populated by a knowledge acquisition system operatively connected to the aircraft data structure. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Lewis’s data storage for storing aircraft-specific data from a logic processing unit with Osder’s autonomous flight control system in order to obtain and maintain aircraft-specific information (“The file contains information including, but not limited to the number, type, and location of all objects of interest, i.e., instruments, annunciators, and/or controls, to be interpreted;” – see at least Lewis: paragraph 0043 lines 9-12). Doing so would provide the benefit of creating a digitized system for monitoring the physical state information of aircraft systems, where the physical state information may be analyzed to determine a proper aircraft control strategy (“Instrumentation systems use electrical/electronic analog to digital systems to sense the physical state of specified electromechanical systems, digitize the sensor data, and store the digitized data for subsequent analysis.” – see at least Lewis: paragraph 0002 lines 1-4).

Regarding claim 4, Osder in view of Lewis teaches all of the elements of the current invention as stated above. Further, Osder teaches:
wherein the real-time flight situation data includes airspeed, altitude, and vertical speed of the aircraft ("The pitch axis control loop 1600 includes an automatic autorotation solution that measures the critical aircraft states such as rotor speed, forward speed, rate of descent, and altitude above the ground, and computes the predicted states as a function of various maneuvers, thereby permitting the precise timing of the required maneuvers." – see at least Osder: paragraph 0101 lines 12-17).

Regarding claim 5, Osder in view of Lewis teaches all of the elements of the current invention as stated above. Further, Osder teaches:
further comprising the step of determining, via the one or more processors, aircraft-specific information for the aircraft during a knowledge acquisition phase ("The Hdot boundary is a function of aircraft characteristics such as altitude, mode of operation, power availability, and velocity." – see at least Osder: paragraph 0087 lines 3-5) (The examiner notes that the term Hdot as taught by Osder refers to the aircraft vertical velocity, and the Hdot boundary corresponds to aircraft specific information because it is determined based on characteristics of the aircraft),

Osder does not explicitly disclose, but Lewis teaches: 
wherein the aircraft-specific information includes a layout of cockpit instruments for the aircraft ("Upon initialization of the method (block 1101), a configuration file is read to provide a definition of the image to be interpreted (block 1103). The file contains information including, but not limited to the number, type, and location of all objects of interest, i.e., instruments, annunciators, and/or controls, to be interpreted;" – see at least Lewis: paragraph 0043 lines 6-12) (The examiner notes that the information including the location of all instruments as taught by Lewis corresponds to the claimed layout of cockpit instruments).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Osder with these above aforementioned teachings from Lewis to include a layout of cockpit instruments for the aircraft as part of the aircraft-specific information. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Lewis’s method of storing information of the layout of cockpit instruments for the aircraft with Osder’s autonomous flight control system in order to obtain and maintain information regarding the aircraft instruments (“The file contains information including, but not limited to the number, type, and location of all objects of interest, i.e., instruments, annunciators, and/or controls, to be interpreted;” – see at least Lewis: paragraph 0043 lines 9-12). Doing so would provide the benefit of creating a digitized system for monitoring the physical state information of aircraft instruments, where the physical state information may be analyzed to determine a proper aircraft control strategy (“Instrumentation systems use electrical/electronic analog to digital systems to sense the physical state of specified electromechanical systems, digitize the sensor data, and store the digitized data for subsequent analysis.” – see at least Lewis: paragraph 0002 lines 1-4).

Regarding claim 6, Osder in view of Lewis teaches all of the elements of the current invention as stated above. Further, Osder teaches:
further comprising the step of, during the knowledge acquisition phase, receiving a flight plan, wherein the one or more flight commands are generated based at least in part on the flight plan and the real-time flight situation data ("In the fully autonomous mode, the velocity vector commands 406 are derived from the position vector errors where the guidance is based on an array of position vector waypoints in 3 dimensions." – see at least Osder: paragraph 0041 lines 3-6) (The examiner notes that the array of position vector waypoints which are used to guide the aircraft as taught by Osder corresponds to the claimed flight plan),

Regarding claim 7, Osder in view of Lewis teaches all of the elements of the current invention as stated above. Further, Osder teaches:
wherein the aircraft-specific information further comprises one or more thresholds defined for the aircraft ("Typically, the aircraft 100 has vertical speed boundaries that are defined by engine power for climbs, and by maximum speed constraints for descents." – see at least Osder: paragraph 0086 lines 1-3) (The examiner notes that the vertical speed boundaries and maximum speed constraints for descents as taught by Osder correspond to the claimed thresholds defined for the aircraft).

Regarding claim 8, Osder in view of Lewis teaches all of the elements of the current invention as stated above. Further, Osder teaches:
wherein the one or more thresholds is a maximum airspeed or maximum engine temperature ("FIG. 13 is a simplified block diagram illustrating the manual control of Vx and the constraints on the maximum value of Vx." – see at least Osder: paragraph 0088 lines 1-3) (The examiner notes that the term Vx as taught by Osder refers to the forward velocity of the aircraft).

Regarding claim 10, Osder in view of Lewis teaches all of the elements of the current invention as stated above. Further, Osder teaches:
An aircrew automation system for use in an aircraft ("The flight control system 400 performs the stabilization to the reference velocity vector and the movement of control from the guidance modes to the piloted modes. The guidance modes provide fully autonomous mission control." – see at least Osder: paragraph 0040 lines 3-7) (The examiner notes that the guidance mode of the flight control system as taught by Osder corresponds to the claimed aircrew automation system),
the aircrew automation system comprising: one or more processors to operatively connect a plurality of systems or subsystems via one or more interfaces ("A switch 616 is used to connect the control block 604 to the model filter 612." – see at least Osder: paragraph 0066 lines 4-6) (The examiner notes that the switch 616 as taught by Osder corresponds to the claimed interface used to connect a plurality of systems or subsystems (i.e. the control block and the model filter as taught by Osder));
and an aircraft state monitoring system operatively coupled with the one or more processors to generate real-time flight situation data ("The actual measured velocities are measured using the inertial/GPS block 418." – see at least Osder: paragraph 0042 lines 7-8) (The examiner notes that the actual measured velocities as taught by Osder corresponds to the claimed real-time flight situation data),
wherein the one or more processors are configured to generate one or more flight commands based at least in part on the real-time flight situation data ("In the fully autonomous mode, the velocity vector commands 406 are derived from the position vector errors where the guidance is based on an array of position vector waypoints in 3 dimensions." – see at least Osder: paragraph 0041 lines 3-6) (The examiner notes that the velocity vector commands as taught by Osder correspond to the claimed flight commands)
and aircraft specific information specific to the aircraft ("Typically, the aircraft 100 has vertical speed boundaries that are defined by engine power for climbs, and by maximum speed constraints for descents." – see at least Osder: paragraph 0086 lines 1-3) (The examiner notes that the vertical speed boundaries of the aircraft as taught by Osder corresponds to the claimed aircraft specific information)
and wherein at least one of the one or more processors is configured to control at least one flight control of the aircraft using the one or more flight commands ("The velocity vector commands 406 are issued from the fully autonomous mode or the semi-autonomous mode." – see at least Osder: paragraph 0041 lines 1-2) (The examiner notes that the velocity vector commands as taught by Osder are used to control the velocity of the aircraft).

Osder does not explicitly disclose, but Lewis teaches that the aircraft specific information:
is located in an aircraft data structure populated by a knowledge acquisition system ("System 1001 further comprises a logic processing unit 1007, which, in the illustrated embodiment, is a digital computer executing software to decode and interpret the digitally-encoded image. Logic processing unit 1007 stores the states, preferably as time-based states, of one or more instruments, annunciators, and controls of interest represented in the image to a data storage device 1009." – see at least Lewis: paragraph 0042 lines 17-23) (The examiner notes that the logic processing unit as taught by Lewis corresponds to the claimed knowledge acquisition system, and the data storage device as taught by Lewis corresponds to the claimed aircraft data structure),

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Osder with these above aforementioned teachings from Lewis to include an aircraft data structure populated by a knowledge acquisition system. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Lewis’s data storage for storing aircraft-specific data from a logic processing unit with Osder’s autonomous flight control system in order to obtain and maintain aircraft-specific information (“The file contains information including, but not limited to the number, type, and location of all objects of interest, i.e., instruments, annunciators, and/or controls, to be interpreted;” – see at least Lewis: paragraph 0043 lines 9-12). Doing so would provide the benefit of creating a digitized system for monitoring the physical state information of aircraft systems, where the physical state information may be analyzed to determine a proper aircraft control strategy (“Instrumentation systems use electrical/electronic analog to digital systems to sense the physical state of specified electromechanical systems, digitize the sensor data, and store the digitized data for subsequent analysis.” – see at least Lewis: paragraph 0002 lines 1-4).

Regarding claim 13, Osder in view of Lewis teaches all of the elements of the current invention as stated above. Further, Osder teaches:
wherein the one or more processors are configured to receive and aggregate the real-time flight situation data to determine a current aircraft state for the aircraft ("The pitch axis control loop 1600 includes an automatic autorotation solution that measures the critical aircraft states such as rotor speed, forward speed, rate of descent, and altitude above the ground, and computes the predicted states as a function of various maneuvers, thereby permitting the precise timing of the required maneuvers." – see at least Osder: paragraph 0101 lines 12-17).

Regarding claim 15, Osder in view of Lewis teaches all of the elements of the current invention as stated above. Osder does not explicitly disclose, but Lewis teaches:
wherein the aircraft state monitoring system includes a perception system that comprises a vision system or an acoustic system wherein the perception system is configured to read or comprehend flight situation information provided by cockpit instruments using the vision system or the acoustic system ("From a single image represented in FIG. 1, the system described herein recognizes, interprets, and produces digital time histories for a plurality of annunciators, instruments, and controls using a single image acquisition sensor rather than sensors corresponding to each of the annunciators, instruments, and controls." – see at least Lewis: paragraph 0038 lines 3-9).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Osder with these above aforementioned teachings from Lewis to include a perception system configured to read or comprehend flight situation information provided by cockpit instruments. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Lewis’s image acquisition sensor for obtaining information from cockpit instruments with Osder’s autonomous flight control system in order to obtain and maintain aircraft-specific information (“The file contains information including, but not limited to the number, type, and location of all objects of interest, i.e., instruments, annunciators, and/or controls, to be interpreted;” – see at least Lewis: paragraph 0043 lines 9-12). Doing so would provide the benefit of creating a digitized system for monitoring the physical state information of aircraft systems, where the physical state information may be analyzed to determine a proper aircraft control strategy (“Instrumentation systems use electrical/electronic analog to digital systems to sense the physical state of specified electromechanical systems, digitize the sensor data, and store the digitized data for subsequent analysis.” – see at least Lewis: paragraph 0002 lines 1-4).

Regarding claim 19, Osder in view of Lewis teaches all of the elements of the current invention as stated above. Further, Osder teaches:
wherein the one or more processors are configured to identify an anomaly in a behavior of a human pilot or an operation of the aircraft using machine learning wherein, upon detection of the anomaly, the one or more processors executes a contingency operation to adjust control of the aircraft ("For example, if the pilot's control stick commands instruct the aircraft 100 to penetrate the aircraft's envelope boundary, the control gradients will make adjustments to the commands so that the aircraft 100 will not penetrate the envelope boundary. " – see at least Osder: paragraph 0046 lines 6-10) (The examiner notes that the instruction to penetrate the aircraft's envelope boundary corresponds to the claimed anomaly. Further, the term "machine learning" is interpreted as being broad enough to encompass any system where a machine is able to detect and understand an anomaly without the help of a human operator, and therefore the control system as taught by Osder which is able to recognize that a control command would cause the aircraft to penetrate the envelope boundary corresponds to the claimed machine learning component).

Regarding claim 21, Osder in view of Lewis teaches all of the elements of the current invention as stated above. Osder does not explicitly disclose, but Lewis teaches:
wherein a location and scale of instruments and switches are encoded during an initial knowledge acquisition phase to form pre-mapped data in the aircraft specific information for a particular aircraft ("Upon initialization of the method (block 1101), a configuration file is read to provide a definition of the image to be interpreted (block 1103). The file contains information including, but not limited to the number, type, and location of all objects of interest, i.e., instruments, annunciators, and/or controls, to be interpreted;" – see at least Lewis: paragraph 0043 lines 6-12)

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Osder with these above aforementioned teachings from Lewis to include that a location and scale of instruments and switches are encoded during an initial knowledge acquisition phase to form pre-mapped data in the aircraft specific information for a particular aircraft. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Lewis’s configuration file for defining information about the cockpit instruments with Osder’s autonomous flight control system in order to obtain and maintain aircraft-specific information regarding the aircraft cockpit instruments (“The file contains information including, but not limited to the number, type, and location of all objects of interest, i.e., instruments, annunciators, and/or controls, to be interpreted;” – see at least Lewis: paragraph 0043 lines 9-12). Doing so would provide the benefit of creating a digitized system for monitoring the physical state information of aircraft systems, where the physical state information may be analyzed to determine a proper aircraft control strategy (“Instrumentation systems use electrical/electronic analog to digital systems to sense the physical state of specified electromechanical systems, digitize the sensor data, and store the digitized data for subsequent analysis.” – see at least Lewis: paragraph 0002 lines 1-4).

Regarding claim 23, Osder in view of Lewis teaches all of the elements of the current invention as stated above. Osder does not explicitly disclose, but Lewis teaches:
performing predefined activities, by the knowledge acquisition system, to determine characteristics of the aircraft for populating the aircraft data structure for the aircraft ("System 1001 further comprises a logic processing unit 1007, which, in the illustrated embodiment, is a digital computer executing software to decode and interpret the digitally-encoded image. Logic processing unit 1007 stores the states, preferably as time-based states, of one or more instruments, annunciators, and controls of interest represented in the image to a data storage device 1009." – see at least Lewis: paragraph 0042 lines 17-23) (The examiner notes that the executing software to decode and interpret the digitally-encoded image as taught by Lewis corresponds to the claimed performing predefined activities).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Osder with these above aforementioned teachings from Lewis to include performing predefined activities, by the knowledge acquisition system, to determine characteristics of the aircraft for populating the aircraft data structure for the aircraft. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Lewis’s logic processing unit to decode and interpret the digitally-encoded image for defining information about the cockpit instruments with Osder’s autonomous flight control system in order to obtain characteristics of the aircraft to be stored in a data storage device (“The file contains information including, but not limited to the number, type, and location of all objects of interest, i.e., instruments, annunciators, and/or controls, to be interpreted;” – see at least Lewis: paragraph 0043 lines 9-12). Doing so would provide the benefit of creating a digitized system for monitoring the physical state information of aircraft systems, where the physical state information may be analyzed to determine a proper aircraft control strategy (“Instrumentation systems use electrical/electronic analog to digital systems to sense the physical state of specified electromechanical systems, digitize the sensor data, and store the digitized data for subsequent analysis.” – see at least Lewis: paragraph 0002 lines 1-4).

Regarding claim 24, Osder in view of Lewis teaches all of the elements of the current invention as stated above. Osder does not explicitly disclose, but Lewis teaches:
wherein the characteristics comprise a layout  ("The file contains information including, but not limited to the number, type, and location of all objects of interest, i.e., instruments, annunciators, and/or controls, to be interpreted;" – see at least Lewis: paragraph 0043 lines 9-12) (The examiner notes that the location of the objects of interest as taught by Lewis corresponds to the claimed layout)
and performance parameters for the aircraft ("The output file effectively contains a time history of all parameters interpreted and analyzed according to the definitions read from the configuration file." – see at least Lewis: paragraph 0046 lines 5-8).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Osder with these above aforementioned teachings from Lewis to include that the determined characteristics comprise a layout and performance parameters for the aircraft. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Lewis’s logic processing unit to decode and interpret the digitally-encoded image for defining a layout and performance parameters for the aircraft with Osder’s autonomous flight control system in order to obtain characteristics of the aircraft to be stored in a data storage device (“The file contains information including, but not limited to the number, type, and location of all objects of interest, i.e., instruments, annunciators, and/or controls, to be interpreted;” – see at least Lewis: paragraph 0043 lines 9-12). Doing so would provide the benefit of creating a digitized system for monitoring the physical state information of aircraft systems, where the physical state information may be analyzed to determine a proper aircraft control strategy (“Instrumentation systems use electrical/electronic analog to digital systems to sense the physical state of specified electromechanical systems, digitize the sensor data, and store the digitized data for subsequent analysis.” – see at least Lewis: paragraph 0002 lines 1-4).

Regarding claim 25, Osder in view of Lewis teaches all of the elements of the current invention as stated above. Osder does not explicitly disclose, but Lewis teaches:
wherein performing comprises: performing, by the knowledge acquisition system, aircraft system modeling that provides information about which systems are onboard and how the systems are configured ("The file contains information including, but not limited to the number, type, and location of all objects of interest, i.e., instruments, annunciators, and/or controls, to be interpreted;" – see at least Lewis: paragraph 0043 lines 9-12).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Osder with these above aforementioned teachings from Lewis to include performing, by the knowledge acquisition system, aircraft system modeling that provides information about which systems are onboard and how the systems are configured. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Lewis’s configuration file for defining a configuration of systems onboard the aircraft with Osder’s autonomous flight control system in order to obtain and maintain characteristics of the aircraft (“The file contains information including, but not limited to the number, type, and location of all objects of interest, i.e., instruments, annunciators, and/or controls, to be interpreted;” – see at least Lewis: paragraph 0043 lines 9-12). Doing so would provide the benefit of creating a digitized system for monitoring the physical state information of aircraft systems, where the physical state information may be analyzed to determine a proper aircraft control strategy (“Instrumentation systems use electrical/electronic analog to digital systems to sense the physical state of specified electromechanical systems, digitize the sensor data, and store the digitized data for subsequent analysis.” – see at least Lewis: paragraph 0002 lines 1-4).

Regarding claim 26, Osder in view of Lewis teaches all of the elements of the current invention as stated above. Further, Osder teaches:
wherein performing comprises: performing, by the knowledge acquisition system, procedure codification which provides information to operate the aircraft in normal and non-normal situations ("For example, if the pilot's control stick commands instruct the aircraft 100 to penetrate the aircraft's envelope boundary, the control gradients will make adjustments to the commands so that the aircraft 100 will not penetrate the envelope boundary. " – see at least Osder: paragraph 0046 lines 6-10) (The examiner notes that a pilot's control stick command instructing the aircraft to penetrate the aircraft's envelope boundary as taught by Osder corresponds to a non-normal situation).

Regarding claim 27, Osder in view of Lewis teaches all of the elements of the current invention as stated above. Further, Osder teaches:
wherein performing comprises: performing, by the knowledge acquisition system, aerodynamic modeling, which provides information to about how to fly the aircraft and what performance to expect for given aircraft type and configuration ("The envelope boundaries are continuously computed as a function of aircraft state and the configuration." – see at least Osder: paragraph 0085 lines 10-12) (The examiner notes that the envelope limits as taught by Osder refer to boundaries which provide information about how to fly the aircraft based on the aircraft type and configuration (for further details, see at least Osder: paragraph 0084 regarding envelope limiting, and Osder: paragraph 0093 regarding predicting aerodynamic lift)).

Regarding claim 28, Osder in view of Lewis teaches all of the elements of the current invention as stated above. Further, Osder teaches:
wherein performing comprises: performing generation of information about mission operations ("In the fully autonomous mode, the velocity vector commands 406 are derived from the position vector errors where the guidance is based on an array of position vector waypoints in 3 dimensions." – see at least Osder: paragraph 0041 lines 3-6) (The examiner notes that the array of position vector waypoints as taught by Osder corresponds to the claimed information about mission operations).

Regarding claim 29, Osder in view of Lewis teaches all of the elements of the current invention as stated above. Further, Osder teaches:
further comprising: operating, by the aircrew automation system, automatically executing necessary flight and flight plan activities, checklists, and procedures at correct phases of flight ("The guidance modes provide fully autonomous mission control." – see at least Osder: paragraph 0040 lines 6-7) (The examiner notes that fully autonomous mission control as taught by Osder includes that pilot intervention is not needed to perform all necessary flight and flight plan activities, checklists, and procedures at the correct phases of flight, and that instead all of these steps are performed automatically. For example, Osder teaches automatic checks to ensure that the aircraft is traveling within the safe flight envelope limits, and implementing control constraints to stabilize the commanded velocity vector to prevent penetration of envelope limits (“Stabilization to the commanded velocity vector includes a plurality of control constraints applied to the pilot stick controllers that prevent penetration of envelope limits.” – see at least Osder: paragraph 0011 lines 26-29)).

Regarding claim 30, Osder in view of Lewis teaches all of the elements of the current invention as stated above. Osder does not explicitly disclose, but Lewis teaches:
wherein the one or more processors are configured to perform predefined activities, by the knowledge acquisition system, to determine characteristics of the aircraft for populating the aircraft data structure for the aircraft ("System 1001 further comprises a logic processing unit 1007, which, in the illustrated embodiment, is a digital computer executing software to decode and interpret the digitally-encoded image. Logic processing unit 1007 stores the states, preferably as time-based states, of one or more instruments, annunciators, and controls of interest represented in the image to a data storage device 1009." – see at least Lewis: paragraph 0042 lines 17-23) (The examiner notes that the executing software to decode and interpret the digitally-encoded image as taught by Lewis corresponds to the claimed performing predefined activities).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Osder with these above aforementioned teachings from Lewis to include performing predefined activities, by the knowledge acquisition system, to determine characteristics of the aircraft for populating the aircraft data structure for the aircraft. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Lewis’s logic processing unit to decode and interpret the digitally-encoded image for defining information about the cockpit instruments with Osder’s autonomous flight control system in order to obtain characteristics of the aircraft to be stored in a data storage device (“The file contains information including, but not limited to the number, type, and location of all objects of interest, i.e., instruments, annunciators, and/or controls, to be interpreted;” – see at least Lewis: paragraph 0043 lines 9-12). Doing so would provide the benefit of creating a digitized system for monitoring the physical state information of aircraft systems, where the physical state information may be analyzed to determine a proper aircraft control strategy (“Instrumentation systems use electrical/electronic analog to digital systems to sense the physical state of specified electromechanical systems, digitize the sensor data, and store the digitized data for subsequent analysis.” – see at least Lewis: paragraph 0002 lines 1-4).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Osder in view of Lewis, further in view of Gur et al. (US 2007/0236366), hereinafter referred to as Gur. Gur is considered analogous to the claimed invention because it is in the same field of automated systems for aircraft.

Regarding claim 22, Osder in view of Lewis teaches all of the elements of the current invention as stated above. Osder does not explicitly disclose, but Gur teaches:
a trend recognition application configured to perform trend analysis that detects an undesirable trend and reports the undesirable trend ("For example, the system of the present invention may be used to record the actual behavior of the engines, and this may be compared to nominal behavior for the same flight conditions using any suitable flight simulator, including spec conditions for the engines, as well as experience, for example. Any deviation between the actual and predicted behavior may be analyzed to predict a possible malfunction well before it fully develops, enabling corrective action to be taken." – see at least Gur: paragraph 0165 lines 4-12) (The examiner notes that the deviation between the actual and predicted behavior as taught by Gur corresponds to the claimed undesirable trend).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Osder with these above aforementioned teachings from Gur to include performing trend analysis that detects an undesirable trend and reports the undesirable trend. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Gur’s method of recording trends in actual behavior and comparing actual behavior to nominal behavior with Osder’s autonomous flight control system in order to automatically recognize potential malfunctions based on deviations between actual and predicted behavioral trends. Doing so would provide the benefit of enabling the system to execute proper corrective action  ("Any deviation between the actual and predicted behavior may be analyzed to predict a possible malfunction well before it fully develops, enabling corrective action to be taken." – see at least Gur: paragraph 0165 lines 9-12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dorneich et al. (US 2014/0180502) teaches a system and method for assisting flight crew recovery in the aftermath of an unexpected event, including reporting state data which includes the configuration of cockpit components and other aircraft state information at the time that the unexpected event occurred.
Coulmeau (US 2007/0219678) teaches a method of assisting in the navigation of an aircraft, including updating a flight plan according to a new clearance received on board by a communication system, and further including a performance table containing data for aircraft specific performance characteristics.
Hamke et al. (US 2011/0295569) teaches controlling an aircraft based on measured real-time data regarding the aircraft state.
Monroe (US Patent 8,589,994) teaches a data collection and distribution system for monitoring aircraft in flight, on the ground, and at the gate or terminal, including generating, transmitting, and collecting critical data generated by monitoring equipment onboard an aircraft.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK ANTHONY MULDER whose telephone number is (571)272-3610. The examiner can normally be reached Monday - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./Examiner, Art Unit 3667       


/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667